Exhibit 10.1

 
AGREEMENT OF CONVEYANCE, TRANSFER AND ASSIGNMENT OF ASSETS AND ASSUMPTION OF
OBLIGATIONS
 
This Agreement of Conveyance, Transfer and Assignment of Assets and Assumption
of Obligations (“Transfer and Assumption Agreement”) is made as of July 31, 2015
(the “Effective Date”), by Majesco Entertainment Company, a Delaware corporation
(“Assignor”), and Zift Interactive LLC a Nevada limited liability company and
wholly owned subsidiary of Assignor (“Assignee”).


WHEREAS, Assignor is engaged in the business of developing, publishing and
distributing video game products through both retail distribution (the “Retail
Business”) and mobile and online digital downloading (the “Download Business”);
and


WHEREAS, Assignor desires to convey, transfer and assign to Assignee, and
Assignee desires to acquire from Assignor, all of the assets of Assignor
relating to the operation of the Retail Business which are set forth on Exhibit
A attached hereto and in connection therewith, Assignee has agreed to assume
certain of the liabilities of Assignor relating to the Retail Business which are
set forth on Exhibit B attached hereto, on the terms and conditions set forth
herein.


NOW THEREFORE, in consideration of the mutual promises and agreements contained
herein, the parties hereto, intending to be legally bound hereby, agree as
follows:


Section 1.                      Assignment.


1.1.           Assignment of Assets.  For good and valuable consideration, the
receipt and adequacy of which is hereby acknowledged by Assignor, Assignor does
hereby assign, grant, bargain, sell, convey, transfer and deliver to Assignee,
and its successors and assigns, all of Assignor’s right, title and interest in,
to and under the assets, properties and business, of every kind and description,
wherever located, real, personal or mixed, tangible or intangible, owned, held
or used in the conduct of the Retail Business (the “Assets”), including, but not
limited to, the Assets listed on Exhibit A hereto. Notwithstanding anything to
the contrary contained herein, the term Assets shall not include any assets
related to the Download Business.


1.2           Further Assurances.  Assignor shall from time to time after the
Effective Date, at the request of Assignee and without further consideration,
execute and deliver to Assignee such additional instruments of transfer and
assignment, including without limitation any bills of sale, assignments of
leases, deeds, and other recordable instruments of assignment, transfer and
conveyance, in addition to this Transfer and Assumption Agreement, as Assignee
shall reasonably request to evidence more fully the assignment by Assignor to
Assignee of the Assets.


1.3           Working Capital and Distribution Rights. Assignor hereby grants to
Assignee the exclusive worldwide right to distribute the retail video games for
a term of one year under all of the Company’s publishing licenses set forth on
Exhibit C attached hereto and the Assignee shall pay to the Assignor a fee equal
to five (5%) percent of the net revenue of such retail sales by the Assignee on
a quarterly basis.  The assets transferred to the Assignee shall include cash in
an amount of $800,000 of which $400,000 shall be transferred by Assignor to
Assignee on the date hereof and the remaining $400,000 shall be funded by the
Assignor to Assignee in 12 equal consecutive monthly installments of $33,333.33
each month on the first day of each month commencing August 1, 2015. To the
extent that any claim, cause of action, indebtedness, costs, obligations, losses
or liabilities, of whatever kind, nature and character, are asserted by Assignee
against Assignor in the future (an “Assignee Claim”), the monetary amount of all
such claims by the Assignee shall be deemed offset and reduced by the amount of
the cash provided to Assignee by Assignor under this Section 1.3.  In the event
that an Assignee Claim is resolved without any liability being assessed against
the Assignor and without any payment (monetary or otherwise) being made by the
Assignor on account of the Assignee Claim, then any cash payments withheld by
the Assignor as on offset against the Assignee Claim (less any costs and
attorney’s fees incurred by Assignor in defense of the Assignee Claim) shall,
upon such resolution, be paid to the Assignee.

 
 
 

--------------------------------------------------------------------------------

 
 
Section 2.                      Assumption.


2.1           Assumed Liabilities.  On the Effective Date, Assignee hereby
assumes and agrees to pay, perform and discharge, fully and completely, only the
liabilities, commitments, contracts, agreements, obligations or other claims
against Assignor (the “Liabilities”) listed on Exhibit B.


2.2           Further Assurances.  Assignee shall from time to time after the
Effective Date, at the request of Assignor and without further consideration,
execute and deliver to Assignor such additional instruments of assumption in
addition to this Transfer and Assumption Agreement as Assignor shall reasonably
request to evidence more fully the assumption by Assignee of the Liabilities.


2.3           Indemnification. On the Effective Date and in consideration for
the other covenants and agreements of Assignor which are provided for in this
Agreement, and for other good and valuable consideration, the sufficiency of
which is hereby acknowledged by the Assignee, the Assignee and all entities
owned, controlled by, or under common control with the Assignee, and its
officers, directors, shareholders, partners, employees, agents and
representatives thereof, and the heirs, personal representatives,
administrators, successors and assigns of each of the foregoing persons and
entities (collectively, the “Assignee  Releasors”), knowingly, irrevocably and
unconditionally release and forever discharge Assignor, and all entities owned,
controlled by, or under common control with Assignor and its present and former
officers, founders, directors, shareholders, partners, employees, agents,
promoters, consultants and representatives and the heirs, personal
representatives, administrators, successors and assigns of each of them
(collectively, the “Assignor Releasees”), from any and all debts, claims,
controversies, cross-claims, counterclaims, damages, causes of action, actions,
indebtedness, costs, obligations, promises, losses and liabilities of whatever
kind, nature and character, whether known or unknown, foreseen or unforeseen,
liquidated or unliquidated, suspected or unsuspected, whether in law or in
equity, whether asserted individually, derivatively or in any other capacity,
which the Assignee Releasors now have, ever had, or hereafter can, shall or may
have against the Assignor Releasees (or any of them), arising from the beginning
of time to the Effective Date and any time thereafter, for, by reason of, in any
way based upon, arising out of, related to, or in connection with any matter or
thing, including, but not limited to, all matters related to or based upon the
Retail Business; provided that nothing contained herein shall operate to release
or discharge the Assignor from its representations, warranties, covenants or
obligations under this Transfer and Assumption Agreement.  It is possible that
claims not now known to Assignee Releasors will develop or be discovered, and
this Transfer and Assumption Agreement is expressly intended to cover and
include all such claims.


Section 3.                     Headings.  The descriptive headings contained in
this Transfer and Assumption Agreement are for convenience of reference only and
shall not affect in any way the meaning or interpretation of this Transfer and
Assumption Agreement.


Section 4.                      Governing Law.  This Transfer and Assumption
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware applicable to contracts made and to be performed entirely
within that state, except that any conveyances of leaseholds and real property
made herein shall be governed by the laws of the respective jurisdictions in
which such property is located.


[The remainder of this page is blank intentionally.]

 
 
 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO TRANSFER AND ASSUMPTION AGREEMENT]


IN WITNESS WHEREOF, this Transfer and Assumption Agreement has been duly
executed and delivered by the parties hereto as of the date first above written.


MAJESCO ENTERTAINMENT COMPANY




By: /s/ Mohit Bhansali            
       Name: Mohit Bhansali
       Title:  Director


ZIFT INTERACTIVE LLC




By: /s/ Jesse Sutton                
       Name:  Jesse Sutton
       Title:  Manager